DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to wireless communication using extremely high frequency bands that’s between 20GHz to 100GHz. The closest prior art, US 9,705,611 West discloses power detection in antenna array. However, none of the prior art teach or suggest providing the wireless communication device in a first position, the wireless communication device comprising an array of antennas and a wireless communication circuit electrically connected to the array of antennas, and the wireless communication circuit comprising a plurality of phase shifters configured to adjust the phase of the signals to together form a directional beam; providing a signal detecting device in a second position spaced from the first position so as to detect a radio signal from the wireless communication circuit; causing the wireless communication circuit to transmit a first signal in a state in which the phase shifters are all configured to have a first delay; detecting first power of the first signal by using the signal detecting device; causing the wireless communication circuit to transmit a second signal in a state in which the phase shifters .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,291,296 Gharavi et al disclose beamforming in 5G communications. US 2006/0284783 Mohamadi discloses phase shifters in beamforming. US 2019/0393948 Zhao et al disclose antenna arrays and phase shifters.  US 2021/0014796 Cho et al disclose power detections.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/EVA Y PUENTE/                                                                                                                                                       Primary Examiner, Art Unit 2632